Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.   On the first page of Applicant’s Remarks, in line 9, in the line of the heading of Section labeled Section 1, seems to be  a typographical error with respect to the prior art relied upon in the rejection of the last Office Action.  Applicant has amended claim 1 to include “to forming a groove on at least one of a side of the isolation portion facing the display portion and a side of the isolation portion away from the display portion, wherein an opening direction of the groove is perpendicular to an opening direction of the isolation hole, and an orthographic projection of the groove on the substrate is within an orthographic projection of the isolation portion on the substrate”.  Claims 12 and 20 have been similarly amended.  Applicant’s arguments primarily depend upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1-4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US 2020/0144535 A1) in view of Lee et al (US 2020/0006701 A1)(“Lee”) and of Choi et al (US 2020/0066815 A1)(“Choi”)
Kim discloses a method for making through hole (TH) (Fig. 3) in the display area AA (para. 0045 and Fig. 1 shows TH in the display area AA) including
Forming an intermediate layer, as Kim discloses an ILD which corresponds to an intermediate layer (Fig. 3)  including an isolation hole TH  and an assembly via on a substrate
The isolation hole dividing the intermediate layer into a display portion, as Kim discloses the ILD  in the portion which includes EL or light emitting  portion and a portion which does not include light emitting portion and an isolation portion , which is the portion which does not include an ED or light emitting diode (para. 0054), 
The assembly via spaced apart from the isolation hole by the isolation portion, as Kim discloses the assembly via TH is spaced from the isolation hole HTR (Fig. 3 and para. 0071)
An orthographic projection of the via on the substrate is within an orthographic projection of the hole on the substrate, is satisfied as seen in Fig. 3 
Forming a light emitting layer on a side of the intermediate layer away from the substrate, the portion ED as stated above, the emitting layer divided into a plurality of disconnected portions by the hole or the via, as seen in Fig. 2 and Fig. 3,portions of Pc are not connected to each other (para. 0053-0054) and
Forming an encapsulation layer 130 covering the emitting layer 130 (para. 0074) and the isolation portion., as seen in Fig. 3.
Kim is silent with respect to forming a groove on at least one of a side of the isolation portion facing the display portion and a side of the isolation portion away from the display portion, whierein an opening direction of the groove is perpendicular to an opening direction of the isolation hole, and an orthographic projection of the groove on the substrate is within an orthographic projection of the isolation portion on the substrate.  Kim is also silent with respect to forming a groove on at least one of a side of the isolation portion facing the display portion and a side of the isolation portion away from the display portion, wherein an opening direction of the groove is perpendicular to an opening direction of the isolation hole, and an orthographic projection of the groove on the substrate is within an orthographic projection of the isolation portion on the substrate
Lee, in the same field of endeavor of encapsulation of opening portions of display elements (Abstract), discloses 
OLED (para. 0074) 
And an opening in Fig. 14 (para. 0106) separating the hole from the display area .
Choi, in the same field of endeavor or isolation between the through hole area of an OLED and the display area (Abstract), discloses the isolation area includes an undercut (Abstract) which prevents leakage in the through hole area 62 (Fig. 16 and para. 0091) and an insulating layer 94 between portions of the hole or opening includes an undercut below layer 96 of the insulating layers (para. 0085 and Fig. 14).  Choi also discloses there can be more than one undercut region (para. 0091), and that the embodiments may be combined or modified (para. 0152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have combined the disclosure made by Lee of an opening in the form of a trench surrounding the through hole in an OLED separating the hole from the display area as disclosed by Lee in order to obtain the benefit of increase in display area as disclosed by Lee (Lee, para. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Choi with the device disclosed by Kim in order to obtain the benefits disclosed by Choi as stated above.


Re claim 2:  Kim discloses filling the encapsulation in the groove while depositing the encapsulation (para. 0117 and Fig. 3).
Re claim 3:  Kim discloses a first light emitting portion on the display portion        a third light emitting portion on the top of the isolation portion and a second light emitting portion and fourth light emitting portion on the substrate in the isolation hole via the third light emitting portion is separate from the second light emitting portion, as Kim discloses portion EL in the ED portion in Fig. 3, and there is also a similar portion not shown in the right hand portion , and there is a second light emitting portion EL on the isolation portion, as “on” is defined as “attached to” (Random House College Dictionary (1982)).
Re claim 4:  Kim discloses an inorganic PAS1 and an organic layer PCL encapsulation in the isolation portion (para. 0117 and Fig. 3).
Re claim 7:  Kim discloses a protective layer, as Kim discloses layer PLN (0089) formed in the emitting portion and corresponds to a protection layer for the TFTs.
Re claim 9:  Kim discloses in Fig. 3 grooves HTR on both sides (although only one groove is labeled)  of the opening TH .


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable  over  Kim (US 2020/0144535 A1) in view of Lee et al (US 2020/0006701 A1)(“Lee”) and of Choi et al (US 2020/0066815 A1)(“Choi”  as applied to claim 4 above, and further in view of Hu et al (US 2015/0179876 A1)(“Hu”).
Kim in view of Lee and of Choi discloses the limitations of claim 4 as stated above. Kim in view of Lee and of Choi also discloses etching the isolation portion facing away from the display portion, as Kim discloses etching the trench HTR  (para. 0113 and Fig. 3).  Kim is silent with respect to the recited etchant.
Hu, in the same field of endeavor of OLED devices (para. 0046),  discloses forming openings through a passivation layer 133 (para. 0068) using dilute hydrofluoric acid (para. 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the etchant disclosed by Hu with the method disclosed by Kim in view of Lee and of Choi because Hu discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 6:  The combination of Kim in view of Lee and of Choi and Hu discloses hydrofluoric acid, as Hu discloses hydrofluoric acid, as stated above in the rejection of claim 5.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Kim (US 2020/0144535 A1) in view of Lee et al (US 2020/0006701 A1)(“Lee”) and of Choi et al (US 2020/0066815 A1)(“Choi”)  as applied to claim 7 above, and further in view of of Hu et al (US 2015/0179876 A1)(“Hu”).
Kim  in view of Lee and of Choi discloses the limitations of claim 7 as stated above.  Kim in view of Lee and of Choi is silent with respect to photoresist.
Hu, in the same field of endeavor of OLED devices (para. 0046),  discloses that  forming openings by patterning and photolithography includes using photoresist (para. 0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined photoresist as disclosed by Hu with the method disclosed by Kim in view of Lee and of Choi because Hu discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Kim (US 2020/0144535 A1) in view of Lee et al (US 2020/0006701 A1)(“Lee”) and of Choi et al (US 2020/0066815 A1)(“Choi”)   as applied to claim 4 above, and further in view of Huh (US 2020/0212140 A1).
Kim in view of Lee and of Choi discloses the limitations of claim 4 as stated above.  Kim in view of Lee and of Choi is silent with respect to the inorganic layer in multiple layers and the isolation portion includes a metal layer located between the adjacent inorganic layers.
Huh, in the same filed of endeavor of openings in electroluminescent display device (Abstract), discloses metal portion CED between adjacent inorganic layers which make up the walls of the trench TR (Fig. 3 and para. 0131-0132).  The limitations of the claim are satisfied, as Huh discloses  insulation layers at the walls of TR are multiple layers as seen in Fig. 3, and the metal CEL is between the walls of TR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Huh with the method disclosed by Kim in view of Lee and of Choi in order to obtain the benefit of residue from the portion of metal at the bottom of the trench is discontinuous and the trench can be filled with encapsulation (Huh, para. 0131-0132).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over   over  Kim (US 2020/0144535 A1) in view of Lee et al (US 2020/0006701 A1)(“Lee”) and of Choi et al (US 2020/0066815 A1)(“Choi”) as applied to claim 3 above, and further in view of Jung et al (US 2007/0108899 A1)(“Jung”) and of Wang et al (US 2021/0135150 A1)(“Wang”).
Kim in view of Lee and of Choi discloses the limitations of claim 3 as stated above.  Kim in view of Lee and of Choi  is silent with respect to evaporation of the recited layers.
Jung, in the same field of endeavor of display substrate  (Abstract), discloses the evaporation deposition of emission layers (para. 0101).
Wang, in the same field of endeavor of opto-electronic displays (Abstract), including OLEDs (para. 0003), discloses evaporation method for the electrodes (para. 0046).
It would have been obvious to one of ordinary skill in the art to have combined evaporation method of depositing emissive layer in the method disclosed by Kim in view of Lee and of Choi  because Jung discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art to have combined evaporation method of depositing emissive layer in the method disclosed by Kim in view of Lee and of Choi because Wang discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).


Claim(s) 12-16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over  Kim (US 2020/0144535 A1) in view of Lee et al (US 2020/0006701 A1)(“Lee”) and of Choi et al (US 2020/0066815 A1)(“Choi”)
Kim discloses a display including a substrate through hole (TH) (Fig. 3) in the display area AA (para. 0045 and Fig. 1 shows TH in the display area AA) including
 an intermediate layer, as Kim discloses an ILD which corresponds to an intermediate layer (Fig. 3)  including an isolation hole TH  and an assembly via on a substrate
The isolation hole dividing the intermediate layer into a display portion, as Kim discloses the ILD  in the portion which includes EL or light emitting  portion and a portion which does not include light emitting portion and an isolation portion , which is the portion which does not include an ED or light emitting diode (para. 0054), 
The assembly via spaced apart from the isolation hole by the isolation portion, as Kim discloses the assembly via TH is spaced from the isolation hole HTR (Fig. 3 and para. 0071)
An orthographic projection of the via on the substrate is within an orthographic projection of the hole on the substrate, is satisfied as seen in Fig. 3 
 a light emitting layer on a side of the intermediate layer away from the substrate, the portion ED as stated above, the emitting layer divided into a plurality of disconnected portions by the hole or the via, as seen in Fig. 2 and Fig. 3,portions of Pc are not connected to each other (para. 0053-0054) and
an encapsulation layer 130 covering the emitting layer 130 (para. 0074) and the isolation portion., as seen in Fig. 3.
Kim is silent with respect to forming a groove on at least one of a side of the isolation portion facing the display portion and a side of the isolation portion away from the display portion, whierein an opening direction of the groove is perpendicular to an opening direction of the isolation hole, and an orthographic projection of the groove on the substrate is within an orthographic projection of the isolation portion on the substrate.  Kim is also silent with respect to forming a groove on at least one of a side of the isolation portion facing the display portion and a side of the isolation portion away from the display portion, wherein an opening direction of the groove is perpendicular to an opening direction of the isolation hole, and an orthographic projection of the groove on the substrate is within an orthographic projection of the isolation portion on the substrate
Lee, in the same field of endeavor of encapsulation of opening portions of display elements (Abstract), discloses 
OLED (para. 0074) 
And an opening in Fig. 14 (para. 0106) separating the hole from the display area .
Choi, in the same field of endeavor or isolation between the through hole area of an OLED and the display area (Abstract), discloses the isolation area includes an undercut (Abstract) which prevents leakage in the through hole area 62 (Fig. 16 and para. 0091) and an insulating layer 94 between portions of the hole or opening includes an undercut below layer 96 of the insulating layers (para. 0085 and Fig. 14).  Choi also discloses there can be more than one undercut region (para. 0091), and that the embodiments may be combined or modified (para. 0152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have combined the disclosure made by Lee of an opening in the form of a trench surrounding the through hole in an OLED separating the hole from the display area as disclosed by Lee in order to obtain the benefit of increase in display area as disclosed by Lee (Lee, para. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Choi with the device disclosed by Kim in order to obtain the benefits disclosed by Choi as stated above.
Re claim 13:  Kim discloses  the encapsulation formed in the groove while depositing the encapsulation (para. 0117 and Fig. 3).
Re claim 14:  Kim discloses a first light emitting portion on the display portion        a third light emitting portion on the top of the isolation portion and a second light emitting portion and fourth light emitting portion on the substrate in the isolation hole via the third light emitting portion is separate from the second light emitting portion, as Kim discloses portion EL in the ED portion in Fig. 3, and there is also a similar portion not shown in the right hand portion , and there is a second light emitting portion EL on the isolation portion, as “on” is defined as “attached to” (Random House College Dictionary (1982)).
Re claim 15:  Kim discloses an inorganic PAS1 and an organic layer PCL encapsulation in the isolation portion (para. 0117 and Fig. 3).
Re claim 16:  Kim discloses a protective layer, as Kim discloses layer PLN (0089) formed in the emitting portion and corresponds to a protection layer for the TFTs.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US 2020/0144535 A1) in view of Lee et al (US 2020/0006701 A1)(“Lee”) and of Choi et al (US 2020/0066815 A1)(“Choi”)
  as applied to claim 16 above, and further in view of of Hu et al (US 2015/0179876 A1)(“Hu”).
Kim in view of Lee and of Choi discloses the limitations of claim 16 as stated above. Kim in view of Lee and of Choi  is silent with respect to forming a groove on at least one of a side of the isolation portion facing the display portion and a side of the isolation portion away from the display portion, whierein an opening direction of the groove is perpendicular to an opening direction of the isolation hole, and an orthographic projection of the groove on the substrate is within an orthographic projection of the isolation portion on the substrate.  Kim is also silent with respect to forming a groove on at least one of a side of the isolation portion facing the display portion and a side of the isolation portion away from the display portion, wherein an opening direction of the groove is perpendicular to an opening direction of the isolation hole, and an orthographic projection of the groove on the substrate is within an orthographic projection of the isolation portion on the substrate
Lee, in the same field of endeavor of encapsulation of opening portions of display elements (Abstract), discloses 
OLED (para. 0074) 
And an opening in Fig. 14 (para. 0106) separating the hole from the display area .
Choi, in the same field of endeavor or isolation between the through hole area of an OLED and the display area (Abstract), discloses the isolation area includes an undercut (Abstract) which prevents leakage in the through hole area 62 (Fig. 16 and para. 0091) and an insulating layer 94 between portions of the hole or opening includes an undercut below layer 96 of the insulating layers (para. 0085 and Fig. 14).  Choi also discloses there can be more than one undercut region (para. 0091), and that the embodiments may be combined or modified (para. 0152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have combined the disclosure made by Lee of an opening in the form of a trench surrounding the through hole in an OLED separating the hole from the display area as disclosed by Lee in order to obtain the benefit of increase in display area as disclosed by Lee (Lee, para. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Choi with the device disclosed by Kim in order to obtain the benefits disclosed by Choi as stated above   
Kim discloses the limitations of claim 16 as stated above.  Kim is silent with respect to photoresist.
Hu, in the same field of endeavor of OLED devices (para. 0046),  discloses that  forming openings by patterning and photolithography includes using photoresist (para. 0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined photoresist as disclosed by Hu with the method disclosed by Kim in view of Lee an of Choi because Hu discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US 2020/0144535 A1) in view of Lee et al (US 2020/0006701 A1)(“Lee”) and of Choi et al (US 2020/0066815 A1)(“Choi”)  as applied to claim 15 above, and further in view of Huh (US 2020/0212140 A1).
Kim in view of Lee and of Choi discloses the limitations of claim 15 as stated above.  Kimi in view of Lee and of Choi  is silent with respect to the inorganic layer in multiple layers and the isolation portion includes a metal layer located between the adjacent inorganic layers.
Huh, in the same filed of endeavor of openings in electroluminescent display device (Abstract), discloses metal portion CED between adjacent inorganic layers which make up the walls of the trench TR (Fig. 3 and para. 0131-0132).  The limitations of the claim are satisfied, as Huh discloses  insulation layers at the walls of TR are multiple layers as seen in Fig. 3, and the metal CEL is between the walls of TR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Huh with the method disclosed by Kim in view of Lee and of Choi in order to obtain the benefit of residue from the portion of metal at the bottom of the trench is discontinuous and the trench can be filled with encapsulation (Huh, para. 0131-0132).
Re claim 19:  The combination of Kim in view of Lee and of Choi  and Huh discloses the metal layer includes molybdenum, as Kim discloses the metal is molybdenum (para. 0092), and the combination with Huh would include that the metal between the adjacent inorganic layers is the metal layer, as stated above in the rejection of claim 18.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US 2020/0144535 A1). 
Kim discloses a display including a substrate through hole (TH) (Fig. 3) in the display area AA (para. 0045 and Fig. 1 shows TH in the display area AA) including
 an intermediate layer, as Kim discloses an ILD which corresponds to an intermediate layer (Fig. 3)  including an isolation hole TH  and an assembly via on a substrate
The isolation hole dividing the intermediate layer into a display portion, as Kim discloses the ILD  in the portion which includes EL or light emitting  portion and a portion which does not include light emitting portion and an isolation portion , which is the portion which does not include an ED or light emitting diode (para. 0054), 
The assembly via spaced apart from the isolation hole by the isolation portion, as Kim discloses the assembly via TH is spaced from the isolation hole HTR (Fig. 3 and para. 0071)
An orthographic projection of the via on the substrate is within an orthographic projection of the hole on the substrate, is satisfied as seen in Fig. 3 
 a light emitting layer on a side of the intermediate layer away from the substrate, the portion ED as stated above, the emitting layer divided into a plurality of disconnected portions by the hole or the via, as seen in Fig. 2 and Fig. 3,portions of Pc are not connected to each other (para. 0053-0054) and
an encapsulation layer 130 covering the emitting layer 130 (para. 0074) and the isolation portion., as seen in Fig. 3.
The isolation hole dividing the intermediate layer into a display portion, as Kim discloses the ILD  in the portion which includes EL or light emitting  portion and a portion which does not include light emitting portion and an isolation portion , which is the portion which does not include an ED or light emitting diode (para. 0054), 
The assembly via spaced apart from the isolation hole by the isolation portion, as Kim discloses the assembly via TH is spaced from the isolation hole HTR (Fig. 3 and para. 0071)
An orthographic projection of the via on the substrate is within an orthographic projection of the hole on the substrate, is satisfied as seen in Fig. 3 
 a light emitting layer on a side of the intermediate layer away from the substrate, the portion ED as stated above, the emitting layer divided into a plurality of disconnected portions by the hole or the via, as seen in Fig. 2 and Fig. 3,portions of Pc are not connected to each other (para. 0053-0054) and
an encapsulation layer 130 covering the emitting layer 130 (para. 0074) and the isolation portion., as seen in Fig. 3.
Kim is silent with respect to forming a groove on at least one of a side of the isolation portion facing the display portion and a side of the isolation portion away from the display portion, whierein an opening direction of the groove is perpendicular to an opening direction of the isolation hole, and an orthographic projection of the groove on the substrate is within an orthographic projection of the isolation portion on the substrate.  Kim is also silent with respect to forming a groove on at least one of a side of the isolation portion facing the display portion and a side of the isolation portion away from the display portion, wherein an opening direction of the groove is perpendicular to an opening direction of the isolation hole, and an orthographic projection of the groove on the substrate is within an orthographic projection of the isolation portion on the substrate
Lee, in the same field of endeavor of encapsulation of opening portions of display elements (Abstract), discloses 
OLED (para. 0074) 
And an opening in Fig. 14 (para. 0106) separating the hole from the display area .
Choi, in the same field of endeavor or isolation between the through hole area of an OLED and the display area (Abstract), discloses the isolation area includes an undercut (Abstract) which prevents leakage in the through hole area 62 (Fig. 16 and para. 0091) and an insulating layer 94 between portions of the hole or opening includes an undercut below layer 96 of the insulating layers (para. 0085 and Fig. 14).  Choi also discloses there can be more than one undercut region (para. 0091), and that the embodiments may be combined or modified (para. 0152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to have combined the disclosure made by Lee of an opening in the form of a trench surrounding the through hole in an OLED separating the hole from the display area as disclosed by Lee in order to obtain the benefit of increase in display area as disclosed by Lee (Lee, para. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Choi with the device disclosed by Kim in order to obtain the benefits disclosed by Choi as stated above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895